Citation Nr: 0724039	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-41 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for osteoarthritis of 
the elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of a special processing unit 
("Tiger Team") at the RO in Cleveland, Ohio, which denied 
the veteran's claim for a higher, i.e., compensable 
disability rating for his bilateral hearing loss.  The case 
subsequently was transferred to the RO in Boston, 
Massachusetts.

In a more recent August 2006 decision during the pendency of 
this appeal, the RO also denied the veteran's claim for 
service connection for osteoarthritis of the elbows.  In May 
2007, VA received his timely notice of disagreement (NOD) 
with that decision.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2006).  Since, however, the RO has not provided him a 
statement of the case (SOC) concerning this additional issue, 
the Board must remand this additional claim to the RO, rather 
than merely referring it there.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board is also remanding the claim 
for a higher rating for the bilateral hearing loss.  The 
remand will occur via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part concerning these claims.

Other records show that, in July 2006, the veteran filed a 
claim for a disability rating higher than 10 percent for the 
tinnitus (ringing) in his right ear.  But he should note 
there is no legal basis for assigning a schedular rating 
higher than 10 percent for tinnitus - regardless of whether 
the condition is unilateral (meaning affecting only one ear) 
or bilateral (affecting both ears).  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed. 2006).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In any event, this claim 
has not been adjudicated by the RO, much less denied 
and timely appealed to the Board.  So it is referred to the 
RO for appropriate development and consideration since the 
Board does not presently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2006).


REMAND

Initially the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which addressed the provisions of the Veterans Claims 
Assistance Act (VCAA) in situations, as here, where the 
veteran is requesting a higher rating for a 
service-connected disability.  According to the Dingess 
holding, the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim - including not only the 
downstream degree of disability element, but also the 
effective date of the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim for a 
higher rating for his bilateral hearing loss, through the 
issuance of a January 2004 VCAA notice letter that explained 
the general requirements to substantiate this claim and 
provided an explanation as to the mutual obligation between 
VA and himself to obtain additional supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not yet received notice of the downstream effective 
date element of this claim in accordance with the holding in 
Dingess.  So he should be provided a supplemental notice 
letter that includes a discussion of this specific downstream 
element.

The veteran contends that his bilateral hearing loss has 
worsened since the most recent audiological examination 
performed by QTC Services in February 2004.  (See statement 
of representative, in lieu of VA Form 646, dated in February 
2004; and the veteran's statement dated in July 2006).  
Consequently, another VA examination is required to determine 
whether the veteran's hearing has worsened since his last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled him for another examination).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Additionally, as already mentioned, in an August 2006 rating 
decision the RO denied the veteran's claim for service 
connection for osteoarthritis of the elbows.  His timely NOD 
with that rating decision was received by VA in May 2007.  
See 38 C.F.R. §§  20.201, 20.302(a).  However, since the RO 
has not provided him an SOC in response to the NOD, this 
claim must be remanded, as opposed to merely referred, to the 
RO for issuance of an SOC and to give him an opportunity to 
perfect an appeal to the Board on this additional issue.  See 
Manlincon v. West, 12 Vet. App. 238; Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

In the batch of evidence received in May 2007 along with his 
NOD, the veteran indicated on a VA Form 9 that he wanted a 
hearing at the RO before a Member of the Board (now known as 
a Veterans Law Judge (VLJ)).  This type of hearing is often 
called a travel Board hearing, and one must be scheduled 
before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704 
(2006).

As well with the submission of that additional evidence in 
May 2007, the veteran submitted a personal statement and a 
statement from a military comrade (M. G. S.), but did not 
waive his right to have this additional evidence initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the claim for a compensable rating for 
bilateral hearing loss, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and all other 
applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a downstream effective date 
for this claim, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Schedule the veteran for a travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of the hearing.  Put 
a copy of this letter in his claims 
file.  If, for whatever reason, he 
fails to report for the hearing or 
changes his mind and elects not to have 
a hearing (or a different type of 
hearing), also document this in his 
claims file.

3.  Also schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file, 
including a copy of this remand, must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  The examiner is 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his February 
2004 examination by QTC Services and, 
if so, to what extent.  The examiner 
should report complaints and clinical 
findings in detail, including pure-tone 
threshold averages and speech 
discrimination scores, and the basis 
for the examiner's opinion should be 
fully explained.

4.  Then readjudicate the claim for a 
higher rating for the bilateral hearing 
loss in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this issue.

5.  Also send the veteran an SOC 
concerning the additional issue of 
whether he is entitled to 
service connection for osteoarthritis 
of the elbows.  He and his 
representative must be given an 
opportunity to perfect an appeal to the 
Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  This claim should be 
returned to the Board only if 
the veteran perfects a timely appeal.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

